Citation Nr: 1715308	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-19 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1964 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was previously before the Board in March 2015.  At that time, the Board re-characterized the Veteran's claim as entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and remanded for additional development. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The matter has returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence of record, including the May 2015 and June 2015 VA medical opinions, the Board finds a remand is necessary for an addendum opinion on a limited instruction.  The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim for service connection for a psychiatric disorder, to include PTSD.

In March 2015, the Board remanded the issue to provide the Veteran with a new VA psychiatric examination.  The Board directed the examiner to render an opinion as to whether any currently diagnosed psychiatric disorder, including PTSD, is related to the Veteran's military service.  The examiner was asked to discuss all previous psychiatric diagnoses and to obtain a true picture of the nature of the Veteran's psychiatric status.

In May 2015, the Veteran was provided a VA psychiatric examination.  The examiner, a licensed VA clinical psychologist, found that the Veteran did not meet the diagnostic criteria for PTSD under DSM-V (or DSM-IV), and diagnosed the Veteran with alcohol use disorder and persistent depressive disorder (Dysthymia).  In rendering the opinion below, the examiner also provided an exhaustive recitation of the Veteran's medical history as documented in the claims file.  The examiner stated: 

[T]here is no evidence to support that the Veteran's current symptoms associated with his diagnosis of Alcohol use disorder and Persistent depressive disorder are caused by or related to his military service or any in-service illness, injury or event.  His problem with Persistent depression and alcohol use have existed since he was about 18 years old (pre-existed his military service by at least four years) and equally contribute to his long history of occupational and social impairment with likely reduced reliability and productivity when he was drinking heavily prior to 1998.

Additionally, in June 2015, the same VA clinical psychologist rendered an addendum and opined "the Veteran's alcohol use disorder and persistent depressive disorder which clearly and unmistakably existed prior to his military service were clearly and unmistakably not aggravated beyond their natural progression by any in-service injury, event, or illness."  

In cases where the disease or injury at issue is not "noted" on the entrance examination, such as the instant case, a very specific standard is for application.  See November 1963 Report of Medical Examination.

For compensation purposes, a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease preexisted and was not aggravated by such service. 38 U.S.C.A. §1111; 38 C.F.R. §3.306(b).  

In order to rebut the presumption of sound condition under 38 U.S.C. §1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The Board observes that clear and unmistakable is a high standard.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Here, the examiner properly worded her opinion that depression clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by the same.  However, the examiner's rationale does not support this finding.  Essentially, the examiner focused on the lack of psychiatric treatment for more than 32 years after the Veteran's separation from the Army in supporting her opinion.  She noted that it would be more reasonable to find that depression was aggravated during service if the Veteran had sought treatment within one to three years of his separation from service.  The examiner crafted her opinion premised on what seemed reasonable.  However, she did not discuss how her opinion was undebatable, or how such facts led to an opinion that could not be misinterpreted or misunderstood.  That is, while the examiner provided an opinion in the correct format, her rationale does not support a finding that preexisting service was clearly and unmistakably not aggravated by service.  

Given the above conclusion and pursuant to Wagner v. Principi, the Board must remand for an adequate rationale.  On review, the June 2015 opinion is insufficient for rebutting the presumption of soundness.  Accordingly, remand is warranted on a limited instruction for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the VA clinical psychologist who provided the May 2015 and June 2015 VA opinion or another appropriate medical professional if the examiner is unavailable.  The claims file must be made available and reviewed by the reviewer, to include a copy of this remand.  A note that it was reviewed should be included in the opinion.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After reviewing the claims file and examining the Veteran, the examiner should provide an addendum to the June 2015 opinion answering the following questions:

a) Is there clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed his active duty service?

b) If so, is there clear and unmistakable evidence that the Veteran's preexisting psychiatric disorder was not permanently worsened beyond the natural progress of the disability during his service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


